Citation Nr: 1809480	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-18 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include arrhythmia and cardiomegaly, and to include as due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a liver disorder, to include hepatic angiomas/cysts, and to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the heart disorder, to include arrhythmia and cardiomegaly, and to include as due to contaminated water at Camp Lejeune had its onset during military service or is otherwise related to such service.

2.  The weight of the evidence is against a finding that the liver disorder, to include hepatic angiomas/cysts, and to include as due to contaminated water at Camp Lejeune had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, to include arrhythmia and cardiomegaly have not been met. 38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a liver disorder, to include hepatic angiomas/cysts have not been met. 38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

VA provided the Veteran with an adequate and appropriate notice letter in October 2010.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations October 2012 and January 2013 by a VA examiner and subject matter expert.

At the August 2017 Board hearing, the undersigned agreed to hold the record open for sixty days to allow the Veteran to supplement the record with additional evidence in support of his claim.  Thereafter, he did not submit more evidence, but requested another VA examination for his liver disorder to provide the undersigned with more information.  As noted above, the Veteran was provided with VA examinations prior to this request.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including a relevant opinion.  Therefore, the Board finds the October 2012 and January 2013 examinations to be thorough and adequate.  Thus, another examination is not warranted.  8/29/2017 Report of General Information; 9/18/2017 VA-21-4138 Statement in Support of Claim.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune.  Under the new regulations, a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(7) (2017)(amended March 14, 2017). 

If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of § 3.307(a)(7), the following diseases will be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer. 38 C.F.R. § 3.309 (f) (2017)(amended March 14, 2017).  The rule applies to all claims pending before the finalization of the rule on March 14, 2017, as here.

In this case, the Veteran was stationed at Camp Lejeune for over thirty consecutive days from 1979 to 1980 and 1982 to 1983. Thus, exposure to contaminated water is conceded.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Heart Disorder

The Veteran contends that his heart disorder, including arrhythmia, irregular heartbeat, and cardiomegaly are due to drinking contaminated drinking water while he was stationed at Camp Lejeune.  9/2/2010 VA 21-526 Veterans Application for Compensation or Pension.

Service treatment records do not show complaints or treatment for symptoms associated with a heart disorder.  An examination in February 1983 showed a finding of a normal heart.  10/28/2010 STR, at 7-8.

The Veteran had a syncopal event in December 2008 and was diagnosed with cardiomyopathy.  A history of excessive alcohol use was recorded, but it was also noted that the Veteran had reduced his intake since the event.  In February 2009, cardiologist Dr. K.B. noted that his cardiomyopathy was possibly due to alcohol use.  In September 2010, Dr. K.B opined that it was possible and likely that the current cardiac problems were related to his toxin exposure.  In April 2012, Dr. K.B. recorded the Veteran as having a history of cardiomyopathy possibly alcohol induced or due to toxic exposure in the military.  5/24/2010 Medical Treatment Record-Non-Government Facility, at 3. 5/22/2012 Medical Treatment Record-Non-Government Facility, at 8-9, 48; 8/28/2012 Medical Treatment Record-Non-Government Facility, 1.

The Veteran was afforded VA examinations in October 2012 and January 2013.  He reported being a mechanic at Camp Lejeune.  He used the water for drinking, cooking, washing, bathing, swimming, training, and maintenance.  The subject matter expert did not find a plausible connection between the diagnosis of cardiomyopathy and exposure history.  Review of the medical literature indicated that most cases of dilated cardiomyopathy are idiopathic.  However, alcoholism is also listed as one of the causes of alcoholic cardiomyopathy.  Additionally, exposure to various solvents (TCE) may result in arrhythmia after high occupational exposure.  However, it requires ongoing exposure and these arrhythmias resolve after cessation of solvent exposure.  The examiner further explained that in this case, the Veteran was diagnosed with dilated cardiomyopathy after chronic use of alcohol that likely resulted in arrhythmia.  Therefore, based on the review of medical records, it is more likely than not, that the Veteran's history of alcohol abuse as documented by his treating physician, is the etiology that most likely resulted in the development of non-ischemic cardiomyopathy.  10/30/2012 VA Examination; 1/9/2013 VA Examination.

At his hearing in August 2017, the Veteran stated that the first time he had symptoms of heart problems was 2009 when he had an incident on Christmas Eve.  He further explained that since his original diagnosis, he went from taking no medication to taking medication twice a day.  He has had multiple surgeries, including an implantable cardioverter defibrillator (ICD) implant.  He used to enjoy daily walks, but due to constant dizziness and blackouts he was no longer comfortable venturing out.  Hearing Transcript, at 4, 7.

The evidence shows that the Veteran has a current heart disorder.  As previously noted, he is presumed to have been exposed to contaminated water at Camp Lejeune.  However, the Veteran's diagnosed non-ischemic cardiomyopathy is not listed as a disease associated with exposure to contaminated drinking water at Camp Lejeune.  As such, presumptive service connection is not warranted.

Notwithstanding the foregoing legal presumptive provision, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

After a review of the evidence, the Board finds that the competent and probative evidence is against the claim of service connection for a heart disorder, to include arrhythmia irregular heartbeat, and cardiomegaly.

As previously noted, service treatment records are negative for treatment of the currently diagnosed heart disorder.  As the Veteran testified, he did not have any symptoms until 2009, about twenty-five years after service.  The Board acknowledges the positive opinion that Dr. K.B. provided in September 2010.  However, as previously set forth, during continued treatment, Dr. K.B. continued to question the etiology and still put forth that the cardiomyopathy may have been alcohol induced.  Further, the Dr. K.B. did not discuss alcohol abuse as a possible etiology in his opinion, nor did he explain why he believed the etiology was toxic chemicals.  In his Form 9, the Veteran stated that he had never suffered from alcohol abuse and that the VA examiner's basis for the medical opinion was incorrect.  The Board notes that the Veteran's medical records from four different doctors list alcohol abuse in his medical history.  The contemporaneous records from when the symptoms of heart disorder began have greater probative weight than the Veteran's later lay statements.  Therefore, the Board finds the opinion of the January 2013 VA examiner to be more probative and assigns it more weight.  10/26/2010 Medical Treatment Record-Non-Government Facility, at 28; 5/22/2012 Medical Treatment Record-Non-Government Facility, at 4, 48, 53 

The Board acknowledges the Veteran's assertion that his heart disorder is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of a heart disorder is a medical question not subject to lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Liver Disorder

The Veteran contends that his liver damage is due to drinking contaminated drinking water while he was stationed at Camp Lejeune.  9/2/2010 VA 21-526 Veterans Application for Compensation or Pension.

Service treatment records do not show complaints or treatment for symptoms associated with a liver disorder.  No liver problems were noted upon examination in February 1983.  10/28/2010 STR, at 7-8.

The Veteran has been diagnosed with hemangioma and three cysts.
5/24/2010 Medical Treatment Record-Non-Government Facility, at 5; 1/9/2013 VA Examination at 1.

Medical records from November 2009, note that a review of the MRI showing hemangioma and three tiny cysts showed that none would affect liver function.  Additionally, laboratory tests showed normal liver function tests.  10/26/2010 Medical Treatment Record-Non-Government Facility, at 25, 27.

In June 2010, Dr. Y.K. reported that it was conceivable that exposure to unknown toxins may have affected liver function studies in the past and perhaps contributed to the cardiomyopathy, but it was impossible to tell with any degree of certainty not knowing the nature of the chemical.  9/10/2010 Medical Treatment Record-Non-Government Facility, at 2.

The Veteran was afforded VA examinations in October 2012 and January 2013.  As previously noted, he reported regular use of the contaminated water at Camp Lejeune.  Medical records indicated that hepatic angiomas/cysts were incidentally found on MRI.  These findings are usually asymptomatic as evidenced by his normal liver function tests.  Additionally, the liver findings are not listed as one of the expected outcomes after solvent exposure and therefore, it was deemed less likely than not that the Veteran's current diagnosis of hemangioma including cysts are related to the exposure to contaminated water while stationed at Camp Lejeune.  10/30/2012 VA Examination; 1/9/2013 VA Examination.

At his hearing in August 2017, the Veteran stated that the first time he had symptoms of liver problems was in 2009.  In doing testing for the heart, they discovered the lesions and the changes in his liver.  Hearing Transcript, at 4-5

The Veteran's diagnosed hemangioma and three cysts are not listed as a disease associated with exposure to contaminated drinking water at Camp Lejeune.  As such, presumptive service connection is not warranted.  As noted above, service connection may still be established through direct causation.

However, after a review of the evidence, the Board finds that the competent and probative evidence is against the claim of service connection for a liver disorder, to include hepatic angiomas/cysts.  In this regard, service treatment records are negative of treatment for the current liver disorder.  Further, the evidence does not support that the disorder is related to any incident in service, to include exposure to contaminated water at Camp Lejeune.  The Board acknowledges the opinion from Dr. Y.K.  However, as the doctor did not know the nature of the chemicals involved, the opinion was speculative in nature.  Based on this, it lacks probative value in comparison to other evidence of record, specifically, the opinion provided by the VA examiner in January 2013.  After a review of the evidence, the VA examiner provided an adequate rationale as to why the evidence did not support service connection.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a heart disorder, to include arrhythmia and cardiomegaly, and to include as due to contaminated water at Camp Lejeune is denied.

Service connection for a liver disorder, to include hepatic angiomas/cysts, and to include as due to contaminated water at Camp Lejeune is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


